DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 13-19), species 2 - Figure 2, and species 4B - figure 4B in the reply filed on 12/13/2021 without traverse is acknowledged.  Claims 14, 16, 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13, 15, 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The recitation, “a transfer line for transferring the liquid natural gas from the LNG tank to an LNG carrier” is indefinite if it is interpreted to require an LNG carrier as all the recitation requires is a line that can transfer the liquid natural gas from the tank and can be sent to a carrier; therefore no carrier is positively recited and required by the system. 
	In regard to claim 17, the recitation “the recondenser is designed to recondense” is indefinite since there is no way to determine what structure is being included or excluded by the recitation that the recondenser has been designed.  Every piece of equipment that is manufactured is designed.  And every recondenser would be designed to be recondense.  At present, any indirect heat exchanging structure is considered capable of providing fluid at different pressures than the tank.
Further, the recitation, “a refrigerant” is unclear since claim 13 already recites the refrigerant used in the recondenser and it is unclear why the refrigerant is being reintroduced.
In regard to claim 18, the recitation, “the refrigerant” is ambiguous as there are several refrigerants previously recited and clarity would require that the recitation identify which one is being referenced.
	In regard to claim 19, the recitation, “an external capacity of the heat exchanger” is indefinite as it is not clear what capacity belongs to the heat exchanger that is external to it.  

Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lofredo (US 3780534).
	In regard to claim 13, Lofredo teaches an LNG production system (see whole disclosure), comprising: a liquefier (at least heat exchangers 40, 48, 71, 72) that cools and liquefies natural gas (column 2, line 17 - “natural gas”) by indirect heat exchange with a refrigerant (nitrogen - column 5, line 20, from cycle having compressor 39) that is fed from a first refrigerator (part of nitrogen cycle having 133); an LNG tank (75) that stores liquid natural gas (column 5, line 43) liquefied in the liquefier (at least heat exchangers 40, 48, 71, 72); a transfer line (141, column 8, line 20-25) for transferring the liquid natural gas (therein) from the LNG tank (75) to an LNG carrier (column 8, line 21); a recondenser (107) that recondenses boil off gas (in 142) that is generated by the liquid natural gas (in the storage tank 75), the recondensing performed by indirect heat 
	In regard to claim 15, Lofredo teaches that the first refrigerator and the second refrigerator are different (they have different locations and different component parts).
In regard to claim 17, Lofredo teaches that the recondenser is capable of having the second refrigerant (nitrogen fed to 107) be a lower pressure than an operating pressure of the LNG tank (75)(see that the recondenser 107 is fully capable of having lower pressures in shell than in tank since the heat exchange is indirect). 
In regard to claim 18, Lofredo teaches that the recondenser is internally provided with a heat exchanger (see indirect heat exchanger of 107 in figure 2) in which the second refrigerant is introduced (into 107), and the boil off gas is introduced into the heat exchanger, and is cooled by the second refrigerant (nitrogen from 105).
In regard to claim 19, Lofredo teaches a capacity (size of coil flow space) of the heat exchanger (of 107) is smaller than an internal space capacity (shell) of the recondenser (107), and the heat exchanger (coil) is disposed in the internal space of the recondenser (107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 5950453) in view of Lofredo (US 3780534).
	In regard to claim 13, Bowen teaches an LNG production system (see whole disclosure, including each of the Figures 3, 5, 6, 7 individually), comprising: a liquefier (at least 26) that cools and liquefies natural gas (10) by indirect heat exchange with a refrigerant (from refrigeration system 40) that is fed from a first refrigerator (40); an LNG tank (50) that stores liquid natural gas liquefied in the liquefier (at least 26); a recondenser (33) that recondenses boil off gas (22) that is generated by the liquid natural gas (in the storage tank 50), the recondensing performed by indirect heat exchange with a second refrigerant (from 45) fed from a second refrigerator (45); and a return line (see line to 50) that feeds the recondensed boil off gas to the LNG tank (50) from the recondenser (33).
Bowen does not explicitly teach a transfer line from the storage to an LNG carrier.  However, Lofredo teaches a transfer line (141) from storage (75) to a carrier.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Bowen to employ storage for LNG and a transfer line therefrom to an LNG carrier to permit logistical flexibility in when the liquid is provided to an LNG carrier.

In regard to claim 17, Bowen teaches that the recondenser (33) is capable of having the second refrigerant (from 45) be a lower pressure than an operating pressure of the LNG tank (50)(see that the recondenser 33 is fully capable of having a lower pressure therein than in tank since the heat exchange is indirect). 
In regard to claim 18, Bowen teaches that the recondenser (33) is internally provided with a heat exchanger (see indirect heat exchangers of 33) in which the second refrigerant is introduced (therein), and the boil off gas is introduced into the heat exchanger (therein), and is cooled by the second refrigerant (from 45).
In regard to claim 19, Bowen teaches a capacity (size of coil flow space) of the heat exchanger (of 33) is smaller than an internal space capacity (entire internal space encompassed by 33) of the recondenser (33), and the heat exchanger (coil) is disposed in the internal space of the recondenser (33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
December 22, 2021